Broyles, C. J.
This was a suit upon two promissory notes executed by Central Realty Company and made payable to the plaintiff, and indorsed by W. F. Winecoff. Defendant Winecoff filed a plea and answer, which the court struck on demurrer, and a verdict was subsequently directed against both defendants and in favor of the plaintiff for the amount sued for, with interest, attorney’s fees, costs of court, and a special lien against real estate described in the plaintiff’s petition. The plea and answer, properly construed (most strongly against the pleader), was so uncertain and evasive that it amounted in law to an admission of all the allegations in the plaintiff’s petition, and it was properly stricken on demurrer. The answer having been stricken, the direction of the verdict in favor of the plaintiff was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.